DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3-8, 10-14, and 16-20 are pending in the application.  Claims 2, 9, and 15 have been canceled.  Claims 14 and 17-20 have been withdrawn from consideration.  Claims 1, 3, 6-8, 10, 12-14, 16, and 20 have been amended.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/29/20 and 3/2/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Group I is acknowledged.  The traversal is on the grounds that that there is no serious search and/or examination burden because an overwhelming majority of references relevant to the specific application recited in group II would likely be uncovered during a search of group I due to the significant overlap in use of structures in group II that are common to structures recited in group I.  
This is not found persuasive because, as stated in the previous Office Action, the apparatus as claimed can be used to practice another and materially different process, 
For these reasons, the requirement is still deemed proper and is therefore made FINAL.
NOTE: The examiner required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims will be considered for rejoinder. 


Claim Objections
Claim 1 objected to because of the following informalities:  
In line 4, the limitation “a closure mechanism” is repeated
In line 5, “the occluding portion ,” should read --the occluding portion--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fulton et al. (US 2004/0034386 A1) (“Fulton”) in view of Ruvalcaba et al. (US 2016/0022445 A1) (“Ruvalcaba”) and Wallace (US 2005/0021072 A1).
Regarding claims 1, 3, 4, 6, and 7, Fulton discloses (Figures 3-7) an implant (300) comprising an embolic coil (314; paragraph 0025 discloses that connector 314 can be configured to pack in aneurysm similar to a conventional Guglielmi Detachable Coil, “GDC”); an occluding portion (310), and a connection point (312) defining a boundary between the embolic coil and the occluding portion, wherein the implant is movable from a delivery configuration (Figure 4) sized to traverse through a lumen of a catheter (406) to an implanted configuration (Figures 4-7) capable of securing within an aneurysm, wherein in the delivery configuration, the embolic coil (314) extends 
However, Fulton fails to disclose that the occluding portion comprises a tubular braid and a closure mechanism (a band that inhibits expansion of a proximal end region of the tubular braid, as disclosed by Applicant on page 4 of Specification).  Fulton fails to explicitly disclose that the embolic coil winds in a complex coiled shape.  Fulton further fails to disclose that in the implanted configuration, the occluding portion forms a cup shape such that the open end defines a ridge of the cup shape, and the closure mechanism is positioned approximate a trough of the cup shape.  However, Fulton discloses that the occluding portion can be made of a self-expanding material that begins expanding on exiting catheter (paragraph 0027).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the occluding portion as a self-expanding tubular braid with a closure mechanism in the form of a band that inhibits expansion of a proximal region of the occluding portion, and in the implanted configuration, the occluding portion forms a cup shape such that the open end defines a ridge of the cup shape, and the closure mechanism is positioned approximate a trough of the cup shape and anchors to the aneurysm wall to inhibit the embolic coil from exiting the aneurysm sac, as taught by Ruvalcaba.  Fulton discloses that the occluding portion can be made of a self-expanding material that begins expanding on exiting catheter (Fulton, paragraph 0027).  Ruvalcaba teaches that a self-expanding tubular 
Wallace teaches (Figures 3A-3F) that a Guglielmi Detachable Coil (GDC) is implanted in an aneurysm and is sized to wind in a complex coiled shape (flower shapes, double vortices, sphere, ovoid, clover, box-like structure, etc.) within a sac of the aneurysm to fill a majority of the aneurysm (paragraph 0039).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the embolic coil disclosed by Fulton would be sized to wind in a complex coiled shape within a sac of the aneurysm and fill a majority of the sac in the implanted configuration, as taught by Wallace.  Fulton discloses that connector (314) can be configured to pack in aneurysm similar to a conventional Guglielmi Detachable Coil (Fulton, paragraph 0025).  Wallace teaches that a GDC winds in a complex coiled shape to fill a majority of the sac of an aneurysm to assist in forming a thrombus to occlude the aneurysm (Wallace, paragraphs 0037 and 0039).
	Regarding claims 8, 10, 11, and 13, Fulton discloses (Figures 3-7) an implant (300) suitable for endovascular treatment of an aneurysm in a patient, the implant comprising: a self-expanding structure (310) movable from a collapsed condition (Figure 
However, Fulton fails to disclose that the self-expanding structure is a substantially tubular braided structure comprising a constrained proximal end region, an open distal end region, and a band disposed on the constrained proximal end region of the tubular structure, the band inhibiting expansion of the constrained proximal end region.  Fulton fails to disclose that the tubular structure comprises a shape in the expanded condition capable of contacting an interior wall of the aneurysm approximate the open distal end region and converging approximate a center of the neck of the aneurysm approximate the constrained proximal end region, wherein the shape of the tubular structure in the expanded condition comprises a ridge defined by the open distal end region and a trough centered around the constrained proximal end region.
In the same field of endeavor, Ruvalcaba teaches (Figures 3A-3C, 4B, 9A, 9B) an implant (600) suitable for endovascular treatment of an aneurysm (12) in a patient, the implant comprising: a substantially tubular structure (602; paragraphs 0121 and 


    PNG
    media_image1.png
    384
    452
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    384
    452
    media_image2.png
    Greyscale


Wallace teaches (Figures 3A-3F) that a Guglielmi Detachable Coil (GDC) is implanted in an aneurysm and is bendable to loop in a complex coiled shape (flower 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the embolic coil disclosed by Fulton would be bendable to loop in a complex coiled shape within a sac of the aneurysm, as taught by Wallace.  Fulton discloses that connector (314) can be configured to pack in aneurysm similar to a conventional Guglielmi Detachable Coil (Fulton, paragraph 0025).  Wallace teaches that a GDC is bendable to loop in complex coiled shape to fill a majority of the sac of an aneurysm to assist in forming a thrombus to occlude the aneurysm (Wallace, paragraphs 0037 and 0039).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fulton et al. (US 2004/0034386 A1) (“Fulton”) in view of Ruvalcaba et al. (US 2016/0022445 A1) (“Ruvalcaba”) and Wallace (US 2005/0021072 A1) as applied to claims 1 and 8, respectively, above, and further in view of Aboytes et al. (US 2013/0066357 A1) (“Aboytes”).
Regarding claim 5, Fulton in view of Ruvalcaba and Wallace teaches that the occluding portion (602) comprises a braided mesh (Ruvalcaba, paragraphs 0121 and 0134).  The combined teaching teaches that a tubular braid provides a material that has an effect on blood flow through the device, via its braid density. Greater braid density in the implant results in greater flow disruption, less time to occlusion, and/or improved likelihood of durable occlusion (Ruvalcaba, paragraph 0009).  However, the combined 
In the same field of endeavor, Aboytes teaches (Figure 13) an implant (1010) comprising an embolic portion (1030); an occluding portion (1020); and a closure mechanism (1044) in communication with, and defining a boundary between, the embolic portion and the occluding portion, wherein the implant is movable from a delivery configuration sized to traverse through a lumen of a catheter (paragraph 0110) to an implanted configuration (Figure 13) sized to secure within an aneurysm, wherein in the implanted configuration, the embolic portion is sized to wind within a sac of the aneurysm and fill a majority of the sac and the occluding portion is sized to contact a wall of the aneurysm and occlude at least a portion of a neck of the aneurysm (Figure 9B).  Aboytes further teaches that the occluding portion (1020) comprises a braided mesh comprising pores sized to inhibit blood flow into the aneurysm (paragraph 0111).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the braided mesh of the occluding portion taught by Fulton in view of Ruvalcaba and Wallace to comprise pores sized to inhibit blood flow into the aneurysm, as taught by Aboytes.  This modification provides blood flow disruption in advance of and in addition to growth and development of the endothelial layer over the neck of the aneurysm (Aboytes, paragraphs 0055 and 0111).  This modification would facilitate healing the defect and preventing recanalization because tissue is created from within the body that resists aberrant blood flow and redistributes the flow pressure that may have created the defect. Upon healing with endothelialization, the pressure is evenly distributed along the parent vessel in a 
Regarding claim 12, Fulton in view of Ruvalcaba and Wallace teaches that the tubular structure (602) comprises a braided mesh (Ruvalcaba, paragraphs 0121 and 0134).  The combined teaching teaches that a tubular braided mesh provides a material that has an effect on blood flow through the device, via its braid density. Greater braid density in the implant results in greater flow disruption, less time to occlusion, and/or improved likelihood of durable occlusion (Ruvalcaba, paragraph 0009).  However, the combined teaching fails to explicitly teach that the braided mesh comprises pores sized to inhibit blood flow into the aneurysm.
In the same field of endeavor, Aboytes teaches (Figure 13) an implant (1010) comprising an embolic portion (1030); an occluding portion (1020); and a closure mechanism (1044) in communication with, and defining a boundary between, the embolic portion and the occluding portion, wherein the implant is movable from a delivery configuration sized to traverse through a lumen of a catheter (paragraph 0110) to an implanted configuration (Figure 13) sized to secure within an aneurysm, wherein in the implanted configuration, the embolic portion is sized to wind within a sac of the aneurysm and fill a majority of the sac and the occluding portion is sized to contact a wall of the aneurysm and occlude at least a portion of a neck of the aneurysm (Figure 9B).  Aboytes further teaches that the occluding portion (1020) comprises a braided mesh comprising pores sized to inhibit blood flow into the aneurysm (paragraph 0111).
.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 10, and 11-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cloft et al. (NPL, see attached) also disclose that GDCs wind in a complex, 3D coil shape. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D.K/Examiner, Art Unit 3771

/DIANE D YABUT/Primary Examiner, Art Unit 3771